tax_exempt_and_government_entities_division department of the treasury quu5 internal_revenue_service washington d c jan et ep ra - uniform issue list legend taxpayer a c ccccececeececeeeeceseeeeeeaes custodian e cccceeeeeeeeneeeeeeeeeees company gu ccc cece ce eeecec ee eeeneaeaeeees company h ccccecececeeeeeeeeeeeeeees dear this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement pursuant to sec_402 of the internal_revenue_code the code the following facts and representations were submitted in support of your request taxpayer a is the sole participant in retirement plans s and t the plans the plans are sponsored by custodian e taxpayer a serves as plan_administrator of the plans and company g is trustee since the establishment of the plans taxpayer a has looked to custodian e for guidance in the administration and operation of the plans including with respect to investment allocation in taxpayer a discussed with custodian e his options concerning transitioning the plans’ investments from riskier equity-based investment options to more predictable less risky fixed-income investment options custodian e suggested that plan assets be sold out of various mutual funds and transferred to retirement annuity_contracts with company h sn total of sum p was transferred annuity m for taxpayer a a total of sum o was transferred from plan s and a from plan t and used to purchase from company h at all times while making these transfers to annuity m custodian e representatives treated the transfers as transfers between investment options available under the plans taxpayer a completed no withdrawal or distribution request related to his plans and received no form 1099-r with respect to the transfers in fact wnen taxpayer a completed a transfer he signed a document provided by company h on which he specifically stated that it was his intention that this redemption and payment shall not constitute either actual or constructive receipt of income for federal_income_tax purposes and would therefore qualify as a transfer of assets’ consistent with the paperwork taxpayer a completed and the later absence of reporting of distributions taxpayer a as plan assets however in lat that the plans did not offer company h annuities as an investment option and that the transfers were treated as distributions from the plans presumed that these assets were being held taxpayer a was informed by custodian e based on the above facts and representations taxpayer a’s authorized representative has filed a request that the internal_revenue_service the service waive the 60-day rollover requirement with respect to sum o and sum p because the failure to waive such requirement would be against equity or good conscience code sec_402 provides that any amount actually distributed to any distributee by an employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under sec_72 relating to annuities code sec_402 provides the rules applicable to rollovers of distributions from plans qualified under sec_401 a to other eligible retirement plans code sec_402 provides that a distribution from a qualified_plan shall not be includible in gross_income if- retirement_plan and trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received to an eligible a all or any portion of the balance_to_the_credit of an employee in a qualified c in the case of a distribution_of_property other than money the transfer consists of the property distributed code sec_402 defines an eligible_rollover_distribution as a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or for the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a specified period of ten years or more ii required under code sec_401 a or iii made upon the hardship of the employee i one under code sec_402 the term eligible_retirement_plan means i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 iii a qualified_trust and iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that sec_402 shall not apply to a transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement of sec_402 in hardship situations where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement - revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that taxpayer a relied on the advice of custodian e to change his investments within plans s and t taxpayer a intended at all times that these investments be held as plan assets and was under the misapprehension that he was merely changing investments within the plans the mistake was not discovered until after the expiration of the 60-day rollover period therefore pursuant to code sec_402 the service waives the 60-day rollover requirement with respect to sum o and sum p distributed from plan s and t respectively to taxpayer a taxpayer a is granted a period of days from the date of this ruling letter to contribute sum o and sum p to an eligible_retirement_plan under sec_402 except the 60-day requirement are met with respect to such rollover_contribution provided all other requirements of sec_402 sum o and sum p will be considered a rollover_contribution within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours cake a wttins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
